 1

 2

 3

 4
                                UNITED STATES DISTRICT COURT
 5
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 6

 7
     PAUL REIFFER,                                      Case No. 1:18-cv-01058-NONE-BAM
 8
                   Plaintiff,                           ORDER GRANTING IN PART AND
 9                                                      DENYING IN PART STIPULATION TO
            v.                                          EXTEND DISCOVERY AND CONTINUE
10                                                      ASSOCIATED DATES
     HGM HOLDINGS LLC,
11                                                      (Doc. No. 40)
                   Defendant.
12

13         Currently before the Court is the parties’ stipulation to modify the scheduling order in
14   this case. (Doc. No. 40.) According to the stipulation, on February 12, 2020, Plaintiff Paul
15   Reiffer (“Plaintiff”) served a notice of deposition on Defendant HGM Holdings LLC
16   (“Defendant”) for a deposition to occur on March 5, 2020. (Id.) On March 2, 2020,
17   Defendant’s counsel notified Plaintiff’s counsel that he was unavailable for the deposition and
18   out of town from March 4, 2020, to March 9, 2020. (Id.) The parties seek to extend discovery
19   for sixty (60) days in order to complete Defendant’s deposition as well as other unidentified
20   “outstanding discovery.” (Id.) The parties further request that the Court “continue all other
21   dates in the scheduling order accordingly[.]” (Id.)
22         Plaintiff previously filed a motion to modify the Scheduling Order and extend the time to

23   complete non-expert discovery to March 13, 2020, which Defendant did not oppose. (See Doc.

24   No. 31.) In its order granting the requested modification, the Court noted that Plaintiff’s

25   motion was filed on the last day of the applicable deadline for completion of non-expert

26   discovery. (Doc. No. 38.) The Court reminded counsel that, pursuant to Local Rule 144(d), he

27   was obligated to seek to obtain any necessary extensions from the Court as soon as the need for

28   an extension became apparent and requests for Court-approved extensions brought on the


                                                    1
 1    required deadline are looked upon with disfavor. (Id.) The parties were further cautioned that
 2    requests for further modifications of the Scheduling Order would not be granted absent a
 3    demonstrated showing of good cause. (Id.)
 4          Here, the parties filed their stipulation on March 12, 2020, the day before the current

 5    deadline for completion of non-expert discovery. (Doc. No. 40.) Moreover, the stipulation

 6    does not explain why a continuance of sixty (60) days is necessary in light of counsel for

 7    Defendant’s unavailability for five (5) days, nor does it identify the basis for the parties’

 8    request to continue “all other dates” set forth in the Scheduling Order. See Fed. R. Civ. P.

 9    16(b)(4); Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992). The Court

10    therefore finds good cause to partially grant and partially deny the parties’ request to modify

11    the Scheduling Order in this action.

12          To accommodate the Court’s calendar as well as the availability of judges to decide this

13    case, and in light of the Standing Order issued by District Judge Dale A. Drozd (Doc. No. 39-

14    1), IT IS HEREBY ORDERED that the Scheduling Order (Doc. No. 30) is modified as follows:

15          Non-Expert
            Discovery Cutoff:                April 13, 2020
16
            Pretrial Motion
17          Filing Deadline:                 May 15, 2020

18
            Pretrial Conf:                   July 3, 2020
19                                           1:30 p.m.
                                             Dept 4 (NONE)
20

21          The remainder of the parties’ request is denied without prejudice and all other deadlines
     set forth in the Scheduling Order remain unchanged. The parties are advised that no further
22
     extensions or modifications of the deadlines in this case will be granted absent a demonstrated
23
     showing of good cause, which will be narrowly construed.
24
     IT IS SO ORDERED.
25

26      Dated:     March 16, 2020                              /s/ Barbara    A. McAuliffe            _
                                                           UNITED STATES MAGISTRATE JUDGE
27

28


                                                       2
